Title: To James Madison from John Armstrong, 15 July 1804
From: Armstrong, John
To: Madison, James



Dear Sir,
N. York 15 July 1804.
I arrived in this city two days ago and have taken a passage in a ship destined to Nantz, which will sail on the 1st. of August or sooner, should I be ready to embark. My letters of credence, instructions, &c &c with a draft on the treasury for three thousand dollars, may be forwarded as early as possible, and addressed to me at this place.
The public papers have already announced the death of Gen. Hamilton from a wound received in a duel with Mr. Burr. The cause of quarrel was some disrespectful expression with regard to the latter made by Mr. Hamilton during the last winter at Albany. It is no doubt true, that these gentlemen were in the habit of thinking and speaking very freely of each other, and it is perhaps only to be wondered at, that their ill:will had not taken its last form some years past. The public sympathy is a good deal excited for Hamilton and his family, whether this is spontaneous or artificial I do not know, but it probably partakes of both characters. The Corporation of the City took the direction and assumed the expence of his funeral, and the English interest talk of erecting a statue to his memory.
We have a coffee:House report that there are many symptoms of a counter-revolution in France, that the army have declared against Bonaparte’s assumption of the new:devised title & authority of Emperor of the Gauls, and have demanded the liberation of Moreau.
You will be pleased to make my compliments acceptable to the President and believe me to be With the highest respect, Your Most Obedient & humble Servant
J Armstrong.
